Citation Nr: 1623862	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-02 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bilateral pes planus.
 

REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of those proceedings is of record.

In February 2015 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  Even considering the Veteran's pain and corresponding functional impairment, at no point during the appeal period has his pes planus manifested marked inward displacement, severe spasms of the Achilles tendon on manipulation, or extreme tenderness of plantar surfaces of the feet not improved by orthopedic shoes or appliances.

2.  The Veteran's symptomatology more closely reflects the rating criteria for severe rather than pronounced bilateral pes planus.

3.  The impairment associated with the Veteran's pes planus is contemplated by the schedular rating criteria and his disability picture is not so unusual as to warrant referral for extraschedular consideration.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable rating decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Claims for an increased rating require notice that evidence must be provided demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The notice must also provide examples of the types of evidence that the claimant may submit that are relevant to establishing entitlement to increased compensation.  A June 2010 letter, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, private medical records and VA treatment records have been obtained and considered.  The Veteran has not identified additional outstanding records.  

In February 2015 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA solicited lay information from the Veteran regarding his disability, attempted to obtain further treatment records from the Veteran's private doctors, and provided a new examination in July 2015.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran also underwent VA examinations in July 2010 and December 2012 which involved reviews of the claims file, in-person interviews, and physical assessments.  The Board finds these examinations to be adequate to evaluate the impact of the Veteran's disability on his earning capacity as the effects of the condition have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

II.  Background

The Veteran was granted service connection for bilateral pes planus with hallux valgus in a January 2008 rating decision, and a 30 percent rating was assigned effective January 23, 2007, under Diagnostic Code 5276 for severe, bilateral acquired flatfoot.

The Veteran was granted service connection for bilateral pes planus with hallux valgus in a January 2008 rating decision, and a 30 percent rating was assigned effective January 23, 2007, under Diagnostic Code 5276 for severe, bilateral acquired flatfoot.  The Veteran did not file a notice of disagreement with the January 2008 rating decision with regard to his bilateral pes planus and no new and material evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 2008 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.

The Veteran's bilateral hallux valgus received separate disability ratings in a March 2010 rating decision.  In the March 2011 decision currently on appeal, the RO continued the Veteran's rating for pes planus at 30 percent.  The Veteran contends that he is entitled to a higher rating. 

III.  Law

Disability evaluations are determined by the application of a schedule of ratings disabilities that is based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

While the regulations require review of the recorded history of a disability, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo-achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

IV.  Analysis

The Veteran contends that he is entitled to a higher disability rating due to his use of orthopedic shoes.  The Veteran has also stated he has the exact symptomatology required for a 50 percent evaluation under Diagnostic Code 5276.

At a July 2010 VA examination the Veteran reported pain, swelling, fatigability, weakness, and lack of endurance in his feet but that he was able to stand and walk for more than 30 minutes.  The examining physician noted pain on motion and tenderness bilaterally.  The examiner also noted the Veteran walked with a normal gait with no callosities, breakdown or unusual shoe wear pattern.  He further noted normal alignment of the Achilles tendon on both weight bearing and non-weight bearing and no pain on manipulation of Achilles tendon.  No midfoot or forefoot misalignment was found and the examiner opined that the Veteran would experience moderate functional effects due to daily pain.

In November 2011 the Veteran was assessed with severe flat foot deformity status post right foot surgery and orthotics were ordered.

At a second examination in October 2012 the examiner noted bilateral pain accentuated by use and manipulation with evidence of swelling but no characteristic calluses or evidence of marked deformity or pronation of the foot.  The examiner noted extreme tenderness of the plantar surface of both feet but also found that the Veteran's tenderness, as well as his other symptoms, was relieved by orthotic shoes or arches.  There was no objective evidence of marked deformity, pronation or abduction of either foot.  The examiner also found no marked inward displacement or severe spasm of the Veteran's Achilles tendon on manipulation.  The examiner noted that the Veteran worked for the Social Security Administration in an office and that he had taken time off for work in 2010 but has not lost significant time since then. 

The Veteran testified at his August 2013 Board hearing that he is in constant pain and has pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, and severe spasms of the Achilles tendon on manipulation.  He also testified that he has numbness and tingling after long periods of standing, that he could not play sports, and that he missed significant time from work due to his flat feet. 

In July 2015 the Veteran underwent another VA examination where he complained of chronic daily bilateral foot pain in the arches and in the first MTP joints, even when non-weight bearing.  He reported worse pain with prolonged walking and estimated his maximum walking distance as one mile before having to rest.  He reported difficulty walking behind his lawnmower which required him to buy a riding mower. He reported wearing custom made shoes and molded orthotics that help somewhat, but that he still remains symptomatic.  No flare ups were reported.  The Veteran reported being unable to perform prolonged walking or repetitive stair climbing.  The examiner noted pain bilaterally and on manipulation, accentuated by use with no indications of swelling or callouses.  No extreme tenderness of plantar surfaces, inward bowing of the Achilles tendon, marked inward displacement, or severe spasm of the Achilles tendon on manipulation were observed.  The examiner also noted marked pronation of both feet bilaterally, not improved by shoes.  In terms of functional loss the report noted pain bilaterally, disturbance of locomotion bilaterally, interference with standing, limitation of walking (one mile max) or prolonged standing, or repetitive stair climbing.  The Veteran was noted to be currently employed doing desk work.

While the Board acknowledges the Veteran's complaints of pain and numbness, the criteria for the assignment of an increased rating in excess of 30 percent bilaterally under DC 5276 have not been met.  While the Veteran is competent to report observable symptomatology, he lacks the medical training and expertise necessary to address concepts such as what constitutes marked inward displacement or severe spasms of the Achilles tendon on manipulation.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran maintains that he meets the criteria for a higher evaluation, he is not considered competent to make such an assessment.

Furthermore, the medical evidence of record does not support the Veteran's assertions and fails to show that his related functional impairment is not contemplated by the currently assigned rating.  While the most recent VA examination notes marked pronation not improved by orthopedic shoes or appliances, the Veteran did not manifest extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo achillis on manipulation.  Furthermore the Veteran's report indicates that his orthotics offer some relief from his symptomatology but not total alleviation.  Neither previous VA examination nor the Veteran's private medical records noted deformity or pronation.  The 2012 VA examiner also found no evidence of marked inward displacement or severe spasms of the Achilles tendon on manipulation.  Marked tenderness of the plantar surfaces of the feet was noted by the 2012 VA examiner but the examiner went on to state that the tenderness, as well as the other noted symptoms, was improved by orthopedic shoes or appliances.  Thus, the only criterion for a higher rating that has been satisfied is the marked pronation described on the most recent VA examination.  However, the Veteran's disability picture with relation to his bilateral pes planus under DC 5276 more nearly approximates the criteria required for a 30 percent rating.  38 C.F.R. § 4.71a.  

The Board has also considered whether the Veteran's service-connected bilateral pes planus would be more appropriately rated pursuant to DC 5284 (other foot injuries.).  See VAOPGCPREC 9-98 (DC 5284 is a more general DC which a variety of foot injuries may be rated).  However, the Board finds the Veteran's pes planus appropriately rated under DC 5276 as the code applies to the specific disability and provides guidance as to how its symptoms should be evaluated.  As such, discussion of other diagnostic codes (particularly DC 5284) is not warranted.  38 C.F.R. § 4.20; see Zimick v. West, 11 Vet. App. 45, 51 (1998); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Therefore, an increased rating based on schedular considerations is not warranted.  38 C.F.R. § 4.71a.

The Board has also considered whether an extraschedular rating is warranted but finds that the schedular rating criteria adequately contemplate the Veteran's pes planus symptomatology.  The Veteran has testified to being in constant pain, aggravated by walking and certain positions.  However, he also testified to being able to walk 45 minutes to an hour or a mile before needing to sit, which relieves his pain.  He also testified and that his pain mainly stems from his bunions and ankles, the former of which are separately rated and the latter of which are not service-connected.  Furthermore, pain on manipulation and use is expressly identified in the criteria for severe acquired flatfoot.  The schedular criteria are therefore adequate to describe the Veteran's pes planus and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

A disability rating in excess of 30 percent for bilateral pes planus is denied.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


